Case: 20-50182        Document: 00515531070             Page: 1      Date Filed: 08/18/2020




             United States Court of Appeals
                  for the Fifth Circuit                                           United States Court of Appeals
                                                                                           Fifth Circuit

                                                                                         FILED
                                                                                   August 18, 2020
                                    No. 20-50182                                    Lyle W. Cayce
                                  Summary Calendar                                       Clerk


 United States of America,

                                                                   Plaintiff—Appellee,

                                          versus

 Jorge Armando Jamaica-Hernandez,

                                                               Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 2:19-CR-1830-1


 Before Jolly, Elrod, and Graves, Circuit Judges.
 Per Curiam:*
         Jorge Armando Jamaica-Hernandez appeals the within-guidelines, 37-
 month sentence imposed following his guilty plea conviction for illegally
 reentering the United States after removal, in violation of 8 U.S.C. § 1326.
 He argues that his sentence was imposed under an unconstitutional


         *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
 not be published and is not precedent except under the limited circumstances set forth in
 5TH CIR. R. 47.5.4.
Case: 20-50182      Document: 00515531070          Page: 2     Date Filed: 08/18/2020




                                   No. 20-50182


 sentencing provision because § 1326(b) permits a defendant’s sentence to be
 enhanced even if the fact of a prior conviction is not alleged in the indictment
 and proved beyond a reasonable doubt. He correctly concedes that his claim
 is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224 (1998), but
 he raises the issue to preserve it for further possible review. See United States
 v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-
 Arrellano, 492 F.3d 624, 625-26 (5th Cir. 2007).
        The Government has filed an unopposed motion for summary
 affirmance and, alternatively, seeks an extension of time to file its brief.
 Because the issue is foreclosed, summary affirmance is appropriate. See
 Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
        Accordingly, the Government’s motion for summary affirmance is
 GRANTED, the Government’s alternative motion for an extension of time
 to file a brief is DENIED, and the judgment of the district court is
 AFFIRMED.




                                        2